Citation Nr: 0803060	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-37 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had verified active service from September 1951 
to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
September 2005, which found that the appellant was not 
entitled to recognition as the veteran's surviving spouse.  
In December 2007, the veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing).  
Additional evidence received at the hearing was accompanied 
by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) 
(2007); see also Disabled American Veterans (DAV) v. Sec'y of 
Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  


FINDING OF FACT

The appellant's May 1974 marriage to the veteran was 
terminated by divorce in July 1999, with knowledge of both 
parties, and there was no subsequent remarriage between the 
parties. 


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In letters dated in June 2005 
and August 2005, prior to the initial adjudication of the 
claim, the RO advised the claimant of the information 
necessary to substantiate the claim, and of hers and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  She was also told to provide any relevant 
evidence in her possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although she 
was not provided with information regarding ratings and 
effective dates, as there are no ratings or effective dates 
to be assigned, the failure to provide notice of these two 
elements prior to the initial adjudication is harmless error.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that there was no prejudicial 
error in the notice error in this case.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board 
finds that the duty to notify has been satisfied.  

The Board concludes that the duty to assist has also been 
satisfied.  In this regard, the issue in this case is whether 
the appellant meets the requirements of a surviving spouse.  
The appellant testified at a Board hearing, and provided 
evidence of marriage and divorce, as requested, and there is 
no potentially relevant information in the possession of the 
federal government, as to this matter.  Thus, the Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Status as Surviving Spouse

DIC benefits may be paid to the surviving spouse of a veteran 
who died of a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002).  The appellant claims VA DIC benefits as 
the surviving spouse of the veteran, who died in November 
1986.  She contends that she was married to the veteran for 
32 years, and that the divorce was procured at his 
instigation.  She states that after his brief second 
marriage, they got back together again and lived together, 
holding themselves out as husband and wife, for the last 1-1/2 
years of the veteran's life.  She states that they going to 
remarry, but that the veteran became too ill.    

In order to establish her status as claimant, it must be 
shown that the appellant had a valid marriage to the veteran.  
Aguilar v. Derwinski, 2 Vet.App. 21 (1991).  The term 
"surviving spouse" means a person of the opposite sex who 
was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2007).  A spouse of a veteran is a person whose marriage to 
the veteran is valid according to the law of the place where 
the parties resided at the time of the marriage or the law of 
the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2007).  

In this case, the veteran and the appellant were married in 
June 1949, but they were divorced in April 1982, prior to his 
death in November 1986.  Although she states that she and the 
veteran lived together as husband and wife for the last 1-1/2 
years of his life, the Commonwealth of Massachusetts does not 
recognize common law marriage.  Consequently, she was not the 
legal spouse of the veteran at the time of his death.  Any 
legal provisions that require that they be married for a 
certain period of time also require that they be married at 
the time of the veteran's death.  

In certain circumstances, where there is a legal impediment 
to a marriage, an attempted marriage may be determined to be 
"deemed valid."  38 C.F.R. § 3.52 (2007).  However, one of 
the requirements of a "deemed valid" marriage is that the 
claimant entered into the marriage without knowledge of the 
impediment.  In this case, the appellant knew of the divorce.  

The appellant contends that the veteran divorced her after 32 
years of marriage to marry another woman, and that shortly 
after this marriage, the veteran became ill, and his new wife 
left him.  The veteran asked the appellant to return, and she 
lived with him and took care of him until his death 1-1/2 years 
later.  She and the veteran had planned to remarry, but he 
became too ill.  She testified that during this time, 
however, they held themselves out as husband and wife.

In support of her claim, the certificate of the veteran's 
death in November 1986 notes the veteran's marital status as 
married, and identifies the appellant as his wife.  However, 
the appellant's statements reveal that she was aware that she 
and the veteran were not actually married at the time of his 
death.  Although in a Last Will and Testament signed in March 
1985, the veteran left all of his property and assets to the 
appellant, she was described as his "former wife" in this 
document.    

Her arguments are essentially equitable; she believes that in 
view of their lengthy marriage, her lack of fault in the 
separation, his subsequent return to her after a brief 
remarriage, their joint burial plot, and her care for him 
during his last illness, she should be considered to be his 
surviving spouse.  While the Board has a great deal of 
sympathy for the appellant's position, unfortunately, the 
appellant and the veteran were divorced at the time of the 
veteran's death and, under the law, intent to marry or other 
equitable factors are not sufficient to establish an actual 
marriage.  

As noted above, DIC benefits for a "surviving spouse" are 
only authorized if the claimant was the spouse of a veteran 
at the time of the veteran's death.  At the time of his 
death, they were divorced.  Payments of monetary benefits 
from the Federal Treasury must be authorized by statute, 
regardless of extenuating circumstances or claims of 
fairness.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, 
unless an individual meets all of the requirements of a 
particular law, he or she is not entitled to the benefit; 
indeed the benefit cannot be awarded, regardless of the 
circumstances.  Since the appellant was not married to the 
veteran at the time of his death, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran, for purposes of entitlement to DIC benefits, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


